When the surety Vinson paid the note in full on   (64) 9 November, 1897, and failed to have it assigned to a trustee for his benefit, the debt was discharged. Peebles v. Gay, 115 N.C. 38;Lyles v. Rogers, 113 N.C. 197, and authorities there cited. The satisfaction of the debt extinguished the vendor's lien, and the legal *Page 44 
estate in the horse, at the time in the possession of Solomon, vested in his mortgagee, who had then a first lien on it, and, on breach of the condition, the right to recover the possession of the horse, as he seeks to do in this action. The judgment of the court below is
Affirmed.
Cited: Dunn v. Beaman, 126 N.C. 766; Burnett v. Sledge, 129 N.C. 120.